Case 4:12-cr-00216-MAC-DDB Document 137 Filed 06/11/20 Page 1 of 5 PageID #: 738




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                       §
                                                 §
  versus                                         §    CASE NO. 4:12-CR-216(1)
                                                 §
  MICHAEL JEROME EDWARDS                         §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Michael Jerome Edwards’s (“Edwards”) pro se

  Notice of Payoff and Settlement of Restitution (#135), wherein he advises the court that he has

  paid his restitution in full. Also pending is the Government’s Motion to Strike Docket No. 135

  (#136) in which the Government advises the court that Edwards stopped making payments toward

  the restitution owed in this case in 2016. The Government maintains that Edwards has not

  satisified his obligation and requests that the court strike Edwards’s filing. United States

  Probation and Pretrial Services’s (“Probation”) payment history report further indicates an

  outstanding balance. After considering the motion, the Government’s response, Probation’s

  report, and the applicable law, the court is of the opinion that Edwards’s notice of restitution

  settlement should be struck from the record.

  I.       Background

           On October 28, 2013, Edwards pleaded guilty to Count One of the Indictment, Conspiracy

  to Defraud the Government by False, Fictitious, or Fraudulent Claim in violation of 18 U.S.C.

  § 286. On April 22, 2014, Edwards was sentenced to 46 months’ imprisonment, followed by 1

  year of supervised release. The court imposed criminal monetary penalties which included a

  special assessment of $100.00 and restitution in the amount of $419,739.00. The court ordered

  Edwards to make restitution payments to the Internal Revenue Service. Further, the court
Case 4:12-cr-00216-MAC-DDB Document 137 Filed 06/11/20 Page 2 of 5 PageID #: 739



  recommended that Edwards participate in the Inmate Financial Responsibility Program at a rate

  determined by Bureau of Prisons (“BOP”) staff in accordance with the prescribed requirements.

  The Government objects to Edwards’s motion and maintains that Edwards’s restitution remains

  outstanding.

  II.    Analysis

         A.      Restitution Order—Enforcement

         Restitution operates as “a lien in favor of the United States.” 18 U.S.C. § 3613(c); United

  States v. Rand, 924 F.3d 140, 143-44 (5th Cir. 2019). The lien extends to the defendant’s

  non-exempt property and interests in property until the debt is settled or expires in accordance

  with 18 U.S.C. § 3613(b).

         Congress specifically clarified that criminal debtors retain their obligation
         throughout their prison term and must not only inform the court and attorney
         general of any material change affecting their ability to pay but also ‘apply the
         value of [substantial] resources to any restitution or fine still owed,’ even if the
         resources were acquired while in custody.

  Rand, 924 F.3d at 143-44 (citing 18 U.S.C. § 3664(k), (n)). Furthermore, “fines, restitution, and

  other monetary penalties are due immediately.” Id. (citing 18 U.S.C. § 3572(d)(1)). There is,

  however, an exception in circumstances where “in the interest of justice, the court provides for

  payment on a date certain or in installments.” Id. “The attorney general has a statutory duty to

  enforce restitution orders and to do so ‘aggressively.’” Id. (citing United States v. Phillips, 303

  F.3d 548, 551 (5th Cir. 2002)).

         A district court “may, on its own motion, or the motion of any party, including the victim,

  adjust the payment schedule, or require immediate payment in full, as the interests of justice

  require.” 18 U.S.C. § 3664(k); Rand, 924 F.3d at 143-44. Under 18 U.S.C. § 3664(e):


                                                  2
Case 4:12-cr-00216-MAC-DDB Document 137 Filed 06/11/20 Page 3 of 5 PageID #: 740



          [A]ny dispute as to the proper amount or type of restitution shall be resolved by the
          court by the preponderance of the evidence. The burden of demonstrating the
          amount of the loss sustained by a victim as a result of the offense shall be on the
          attorney for the Government. The burden of demonstrating the financial resources
          of the defendant and the financial needs of the defendant’s dependents, shall be on
          the defendant. The burden of demonstrating such other matters as the court deems
          appropriate shall be upon the party designated by the court as justice requires.

  18 U.S.C. § 3664(e); United States v. Brewer, 699 F. App’x 318, 319 (5th Cir. 2017).

          Here, Edwards cites no authority, makes no coherent argument, and offers only a

  purported 2011 “Notice of Surety Act and Bond” containing bogus legal jargon and other language

  consistent with the Sovereign Citizen Movement to demonstrate that he has settled his obligation

  to pay restitution.1 Edward’s notice is completely without foundation and patently false. Palmer

  v. Sessions, 689 F. App’x 386, 387 (5th Cir. 2017) (“A complaint is “frivolous if it lacks any

  arguable basis in law or fact.”). As previously noted, the court assessed criminal monetary

  penalties which included a special assessment of $100.00 and restitution in the amount of

  $419,739.00 in the Judgment.2

          According to Probation’s payment history report, Edwards has made the following

  payments to the Clerk of the Court:




          1
            “The sovereign citizen movement is a loose grouping of litigants, commentators, and tax
  protesters who often take the position that they are not subject to state or federal statutes and proceedings.”
  United States v. Weast, 811 F.3d 743, 746 (5th Cir. 2016) (citing United States v. Thody, 637 F. App’x
  790, 796 (5th Cir. 2016)).
          2
            According to the Schedule of Payments section within the Judgment, restitution payments shall
  be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
  principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of
  prosecution and court costs.

                                                         3
Case 4:12-cr-00216-MAC-DDB Document 137 Filed 06/11/20 Page 4 of 5 PageID #: 741



         09/08/2014              $25.00
         12/08/2014              $25.00
         03/09/2015              $25.00
         06/08/2015              $25.00
         06/09/2016              $100.00
         09/13/2016              $100.00
         10/24/2016              $200.00
         02/07/2017              $400.00

         Consequently, Edwards has paid only a total of $900.00, with the first $100.00 applied to

  the special assessment and the remaining $800.00 applied to the restitution principal. The

  Government confirms that Edwards’s restitution remains outstanding to the extent of the present

  balance of $418,939.00 and that no interest accrues on this debt. The court previously entered an

  order (#122) acknowledging that it “intended to waive the assessment of interest on the court

  ordered restitution.” 18 U.S.C. § 3612(f)(3)(a) (“If the court determines that the defendant does

  not have the ability to pay interest under this subsection, the court may waive the requirement for

  interest.”). The court finds that Edwards has not established that he has satisfied his restitution

  requirement. Indeed, he appears to have attempted to defraud the Government yet again by

  submitting another false, fictitious, or fraudulent claim. Moreover, “the Department of Justice

  has the statutory authority to record liens and initiate other collection efforts to satisfy criminal

  restitution orders.” United States v. Eddings, No. 209CR00074JAMACP, 2019 WL 3229618,

  at *2 (E.D. Cal. July 18, 2019); see 18 U.S.C. § 3613(c), (f); see also 18 U.S.C.

  § 3664(m)(1)(A). Therefore, the court will not consider Defendant’s notice, and his obligation

  to pay the outstanding restitution balance remains in effect.




                                                   4
Case 4:12-cr-00216-MAC-DDB Document 137 Filed 06/11/20 Page 5 of 5 PageID #: 742



  III.   Conclusion

         Accordingly, it is ordered that the Government’s Motion to Strike Docket No. 135 (#136)

  is GRANTED. Edwards’s Notice of Payoff and Settlement of Restitution (#135) is stricken from

  the record.


          SIGNED at Beaumont, Texas, this 11th day of June, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                5
